Title: From George Washington to Robert Lettis Hooper, Jr., 20 May 1778
From: Washington, George
To: Hooper, Robert Lettis Jr.


                    
                        Sir
                        Head Quarters Valley Forge 20th May 1778
                    
                    I expect Capt. Hutchins of New Hampshire with three Waggons load of Stores from Boston will be at Easton in a few days. Inclosed you have a letter for him, which directs him to proceed to Reading where he will be releived by another party.
                    Be pleased to inform me, by Express, of Capt. Hutchins’s arrival at Easton, that the Releif may be ready to meet him at Reading. I am Sir Your most obt Servt
                    
                        Go: Washington
                    
                